Title: To Thomas Jefferson from Benjamin Ruggles, 28 April 1822
From: Ruggles, Benjamin
To: Jefferson, Thomas


Dear Sir:
Senate Chamber
April 28–1822
Accompanying this letter I transmit you a pamphlet containing a review of the Opinion of the Supreme Court of the United States in the case of Cohens vs. Virginia. This review was written by Charles Hammond Esqr a distinguished member of the Bar in Ohio. Believing the sentiments contained in the review would accord in some measure with your own on this subject, I have taken the liberty of sending one for your perusal.Very respectfully Your obt Servant.Benj. Ruggles